Citation Nr: 0702087	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  02-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a disability manifested 
by shaking of the left side of the body.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
December 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating decision by a Regional 
Office (RO) of the United States Department of Veterans 
Affairs (VA).  In that decision, the RO denied service 
connection for a disability manifested by shaking of the left 
side of the body.

In a March 2004 decision, the Board denied the veteran's 
appeal for a compensable disability rating for a scar 
residual to gallbladder removal.  That issue is no longer 
before the Board.  Also in the March 2004 action, the Board 
remanded the claim for service connection for a disability 
manifested by shaking of the left side of the body.

At this time, the appeal is again REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The veteran contends that he has shaking of the left side of 
the body, and that this disorder began during service.  In a 
June 2004 VA medical examination, the veteran reported that 
he first experienced the shaking in 1994.  He stated that he 
reported the shaking to service physicians in 1994, and again 
in 2000.

The veteran's claims file contains the report of a July 2001 
service medical examination of the veteran.  Attached to that 
report is a history of medical treatment, on which the 
veteran wrote that he had shaking of the left hand in October 
1992.

The veteran served from 1981 to 2001, but the service medical 
records associated with his claims file are limited to 
records dated in 1981 and in 2000 and 2001.  There are 
notations in the claims file of attempts to obtain additional 
service medical records.  In the March 2004 remand, the Board 
asked the AMC to "take proper action to contact the National 
Personnel Records Center to ensure that all available service 
medical records have been associated with the claims file."  
A record from 2004 reflects that the AMC requested from the 
National Personnel Records Center (NPRC) any additional 
service medical records for the veteran.  The NPRC responded 
that there were no records for the veteran "at Code 13."  
The NPRC provided specific instructions as to how to request 
records from "Code 11," which would include a search of 
"DPRIS" for any imaged records that are available.  The 
claims file does not show that the AMC or the RO made any 
additional request for records.  As the NPRC response 
indicates that there is an additional search method 
available, the Board will REMAND the case for the AMC to 
conduct a search in accordance with the NPRC's instructions.

In the March 2004 remand, the Board also asked that the 
veteran receive a VA examination, with the examiner to review 
the veteran's claims file, and provide opinions as to whether 
the veteran has a disability manifested by shaking of the 
left side of the body, and whether it is at least as likely 
as not that any such disability is related to the veteran's 
service.

In June 2004, a VA physician examined the veteran.  The 
veteran reported that he had first noticed shaking in his 
left upper extremity in 1994, and that he had episodes of 
left forearm and hand shaking sufficiently severe that he 
could not hold a fork, glass or other object steady.  The 
physician was not provided with the veteran's claims file.  
On examination, the physician noted a very low amplitude, 
relatively high frequency tremor in the veteran's left upper 
extremity.  The physician stated that the tremor was in 
appearance a physiologic tremor.  The veteran reported that 
the tremor on the day of examination was not the type that he 
had during spells of fairly severe tremor.  The physician 
noted that she was constrained because she had not seen the 
veteran during an episode of more severe tremor.  She 
indicated that she suspected that the tremor was an enhanced 
physiologic tremor or an essential type tremor.  She noted 
the veteran's report that he had experienced the tremor for 
ten years, and stated that it was unlikely that the veteran 
had Parkinson's disease.

In December 2004, the VA physician who examined the veteran 
in June 2004 received the veteran's claims file for review.  
The physician noted the form in the service medical records 
that included a report of left hand shaking in October 1992.  
The physician indicated that the information did not change 
her opinion that the veteran's left upper extremity shaking 
was either an enhanced physiologic tremor or an essential 
type tremor.

In the VA physician's examination and subsequent claim file 
review, the physician discussed the type of tremor the 
veteran has.  It is not clear from the physician's statements 
whether the veteran's tremor constitutes a disability.  The 
physician did not express an opinion as to the likelihood 
that the veteran's current tremor has continued since 
service, or is otherwise related to the shaking that the 
veteran noticed during service.

Although the veteran's representative has suggested that the 
veteran be hospitalized for a period of observation and 
evaluation, the Board believes that an adequate medical 
examination and responsive medical opinion would remedy the 
lack of medical clarity as to the nature and etiology of the 
veteran's disability, if any.  In view of the fact that the 
VA examiner did not offer the requested opinion as to any 
causal relationship between the veteran's tremors and his 
active duty service, appellate review must again be delayed 
to ensure that the veteran's claim is properly developed.   

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take proper action to 
contact the National Personnel Records 
Center (NPRC) to ensure that all available 
service medical records have been 
associated with the claims file.  In 
accordance with instructions from the 
NPRC, the action should include a request 
addressed to Code 11, for a search of 
DPRIS for any imaged records that are 
available.

2.  After completion of the above, the 
veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of the claimed 
disability manifested by shaking of the 
left side of the body, including tremor of 
the left upper extremity.  It is 
imperative that the claims file be made 
available to the evaluating physician for 
review in connection with the evaluation.  

     a)  The examiner should clearly 
indicate whether or not any tremor of the 
left side of the veteran's body, including 
the left upper extremity, is a 
manifestation of an actual medically 
diagnosed disorder.  

     b)  If the physician does render a 
medical diagnosis of a disorder manifested 
by shaking of the left side of the body, 
then the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree of 
probability) that such disorder is a 
continuation of shaking of the left hand 
that the veteran noticed during service in 
the early 1990s, or is otherwise related 
to his service.

3.  After receipt of the examination 
report, the RO should review the report to 
ensure that the examiner has fully 
responded to the directives set forth in 
the above paragraph number 3.  If not, the 
report should be sent back to the examiner 
for a clear and full response.  

4.  When the above development has been 
completed, the RO should review the 
expanded record and determine if the 
benefit sought can be granted.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an opportunity to respond.  
Thereafter, the case should be returned to 
the Board.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



